DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, the recitations of “a mounting error” in lines 7-10 have previously been recited. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2006/0274107 A1).
Anderson et al. teach the following claimed limitations:
Regarding claim 1, a liquid ejecting device (imaging system 10; FIG. 1) for ejecting liquid onto a medium, the liquid ejecting device comprising:
a supporting unit configured to support the medium (mid-frame 27 provides support for print media sheet 30; FIG. 1; [0033]); 
ejecting unit configured to eject the liquid onto the medium supported by the supporting unit (printhead 34; FIG. 1);
a scanning driving unit configured to move the ejecting unit along a scanning direction (printhead carrier 32 for mounting and carrying printhead 34; FIG. 1; [0028]); and
a control unit configured to control the ejecting unit and the scanning driving unit (controller 25; FIG. 1), wherein
the control unit is configured to perform,
a first processing for ejecting the liquid from the ejecting unit onto the medium to form an ejection velocity test pattern for determining an ejection velocity of the liquid (at step S202, velocity optimization sub-pattern 104 is printed; [0056]; FIG. 3A), and acquiring an ejection velocity parameter associated with the ejection velocity of the liquid detected from the ejection velocity test pattern (at step S212, measure space between bars for the VO sub-pattern; [0069]; FIG. 3B),
a second processing for calculating the ejection velocity of the liquid from the ejection velocity parameter (at step S214, the ink drop velocity is calculated; [0072]; FIG. 3B), calculating a first correction component that depends on the calculated ejection velocity (at step S218, component in the plot of VO versus fire pulse energy; [0076]; FIGs. 3B, 6), and setting a correction value including the first correction component (at step S220, determine optimal fire pulse energy; [0080]; FIGs. 3B, 6), and
a third processing for correcting ejection timing of the liquid using the correction value, when the liquid is ejected from the ejecting unit onto the medium as the ejecting unit is moved (at step S226, row in VO sub-pattern 114 corresponding to the optimal fire 
Regarding claim 12, a method for correcting landing position deviation (variations in location of the ejected ink drops; [0004]) of liquid generated when the liquid is ejected from an ejecting unit (printhead 34; FIG. 1) onto a medium supported by a supporting unit (mid-frame 27 provides support for print media sheet 30; FIG. 1; [0033]), the method comprising:
ejecting the liquid from the ejecting unit onto the medium to form an ejection velocity test pattern for determining an ejection velocity of the liquid (at step S202, velocity optimization sub-pattern 104 is printed; [0056]; FIG. 3A), and acquiring an ejection velocity parameter associated with the ejection velocity of the liquid detected from the ejection velocity test pattern (at step S212, measure space between bars for the VO sub-pattern; [0069]; FIG. 3B),
calculating the ejection velocity of the liquid from the ejection velocity parameter, calculating a first correction component that depends on the calculated ejection velocity (at step S218, component in the plot of VO versus fire pulse energy; [0076]; FIGs. 3B, 6), and setting a correction value including the first correction component (at step S220, determine optimal fire pulse energy; [0080]; FIGs. 3B, 6), and
correcting ejection timing of the liquid using the correction value, when the liquid is ejected from the ejecting unit onto the medium as the ejecting unit is moved (at step S226, row in VO sub-pattern 114 corresponding to the optimal fire pulse energy is selected; [0120]; FIG. 3B; bi-directional alignment of printhead 34 pertains to adjusting .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2006/0274107 A1) in view of Izuo (US 2015/0116394 A1).
Anderson et al. teach the following claimed limitations:
Regarding claim 10, the liquid ejecting device includes a plurality of the ejecting units (any combination of two or more printheads of the same or different colors may be employed; [0028]).
Anderson et al. do not teach the following claimed limitations:
Regarding claim 9, the control unit, in the second processing, calculates a third correction component that depends on an inclination error of the ejecting unit with respect to an opposing direction in which the ejecting unit and the medium are opposed to each other, a real value or a set value of a work gap that is a distance between the medium and the ejecting unit in the third processing, and sets the correction value including the third correction component.
claim 10, the control unit sets the correction value for each ejecting unit.
Regarding claim 11, the control unit sets the correction value to include a fourth correction component that depends on a mounting error of the plurality of ejecting units along the scanning direction.
Izuo teaches the following claimed limitations:
Further regarding claim 9, a control unit calculates a third correction component (shift amount L2; FIG. 7C) that depends on an inclination error of the ejecting unit with respect to an opposing direction in which the ejecting unit and the medium are opposed to each other (liquid ejection head 21 has very small inclination; FIG. 5), a real value or a set value of a work gap that is a distance between the medium and the ejecting unit in the third processing (print gap PG2; FIGs. 7A-7C) for the purpose of compensating for inclination error along the paper conveying direction.
Furthermore, in the combination of Anderson et al. and Izuo, it would have been obvious that the setting of the optimized pulse energy would include contribution from the shift amount.
Further regarding claim 10, a control unit sets the correction value for each ejecting unit (as many test patterns as the number of nozzle arrays 31 are formed on the sheet P in parallel with each other; FIG. 8) for the purpose of compensating for inclination error along the scanning direction.
Further regarding claim 11, a fourth correction component that depends on a mounting error of the plurality of ejecting units along the scanning direction (shift 
Furthermore, in the combination of Anderson et al. and Izuo, it would have been obvious that the setting of the optimized pulse energy would include contribution from the shift amount.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a control unit calculates a third correction component that depends on an inclination error of the ejecting unit with respect to an opposing direction in which the ejecting unit and the medium are opposed to each other, a real value or a set value of a work gap that is a distance between the medium and the ejecting unit in the third processing; a control unit sets the correction value for each ejecting unit; a fourth correction component that depends on a mounting error of the plurality of ejecting units along the scanning direction, as taught by Izuo, into Anderson et al. for the purpose of compensating for inclination error along the paper conveying direction; compensating for inclination error along the scanning direction.
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claims 2-4 is the inclusion of the limitations of the liquid ejecting device that include the control unit, in the first processing, while moving the ejecting unit in a scanning direction in a state where the work gap is at a first value, causes the ejecting unit to eject the liquid, when the ejecting unit reaches a specific position in the scanning direction, to form a first sub-pattern, and while moving the ejecting unit in the scanning direction in a state where the work gap is at a second value different from the first value, causes the ejecting unit to eject the liquid, when the ejecting unit reaches the specific position in the scanning direction, to form a second sub-pattern, thereby forming the ejection velocity test pattern including the first sub-pattern and the second sub-pattern.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 5-8 is the inclusion of the limitations of the liquid ejecting device that include the control unit, in the first processing, forms a mounting error test pattern for determining a mounting error of the ejecting unit relating to a mounting position along an opposing direction in which the ejecting unit and the medium are opposed to each other, and acquires a mounting error parameter associated with a mounting error of the ejecting unit detected from the mounting error test pattern, and in the second processing, calculates a mounting error of the ejecting unit from the mounting error parameter and the ejection velocity, calculates a second correction component that depends on the calculated mounting error, and sets the correction value including the second correction component.  These .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cordery et al. (US 2006/0132527 A1) teach calculating the ink drop velocity based on two gap spacings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






7 January 2021
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853